                                 Case 2:20-cv-07069-VAP-JEM Document 17 Filed 09/17/20 Page 1 of 1 Page ID #:145




                                                                                                                        JS-6
                                 1
                                                                        United States District Court
                                 2                                      Central District of California

                                 3

                                 4

                                 5      JEFFREY SANDOVAL,

                                 6                        Plaintiff,
                                                                                         Case No. LACV 20-7069 VAP (JEMx)
                                 7                          v.

                                 8      BUDGET RENT A CAR, FCA US LLC, and                                 JUDGMENT

                                 9          DOES 2 TO 50,
Central District of California
United States District Court




                                 10                              Defendants.

                                 11

                                 12
                                      TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                 13

                                 14
                                             Pursuant to the Order granting Defendant FCA US LLC’s Motion to Dismiss
                                 15
                                      Plaintiff’s Complaint issued on September 3, 2020, this action is dismissed with prejudice.
                                 16

                                 17
                                             IT IS SO ORDERED.
                                 18

                                 19
                                      Dated:      9/17/2020
                                 20                                                               Virginia A. Phillips
                                                                                              United States District Judge
                                 21

                                 22

                                 23

                                 24

                                 25

                                 26


                                                                                   1
